Citation Nr: 0431510	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  03-08 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for a chronic back 
disorder. 

3.  Entitlement to service connection for a chronic right hip 
disorder.

4.  Entitlement to service connection for temporomandibular 
joint (TMJ) syndrome, with headaches, dizziness and loss of 
teeth secondary to a back disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs





WITNESSES AT HEARINGS ON APPEAL

Appellant, LO, EO, PO, and BW


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from July 1966 to July 1969.

Nonservice-connected pension benefits are in effect.

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon.

At a hearing held at the RO in May 2003, the veteran, LO, EO 
and PO provided testimony; the transcript is of record.

The veteran and his spouse also testified before a Veterans 
Law Judge at the RO in March 2004; a transcript is of record.


FINDINGS OF FACT

1.  Adequate development of the evidence has taken place so 
as to provide ample basis for resolution of the pending 
appellate issues at this time.

2.  It is not unreasonable to conclude that the veteran was 
exposed to combat-compatible circumstances during his service 
in Southeast Asia, both in Korea and TDY in Vietnam, as a 
heavy equipment operator assigned to a combat engineer 
support battalion that came under heavy fire and experienced 
casualties on documented occasions while he was with the 
unit; he also apparently worked briefly as a munitions 
disposal technician and with an aircraft accident and broken 
arrow recovery unit.

.3.  The veteran's experiences are partly corroborated by 
unit and other pertinent military history and his service 
records are not inconsistent therewith.  

4.  Credible evidence and medical opinion sustains that the 
veteran has PTSD which is a result of his Southeast Asia 
service.

5.  A chronic back, hip or TMJ disorder was not demonstrated 
in service or for many years thereafter.

6.  Evidence of record does not reflect that any current 
chronic back, hip or jaw disorder is a result of in-service 
injury or related to anything else of service origin.


CONCLUSIONS OF LAW

1.  PTSD is reasonably the result of service.  38 U.S.C.A. §§ 
1110, 5103, 5107 (West 1991 & Supp. 2003); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (2003).

2.  Chronic back, right hip and TMJ disorders were not 
incurred in or aggravated by service and are not secondary to 
any service-connected disorder.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. §§ 3.303, 3.310 (2003).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Considerations

Certain revisions have been effectuated with regard to an 
obligation placed on VA for providing assistance in 
development of evidence, and in other areas.  Some 
development has been undertaken herein.  In written 
communications and in his personal testimony and the 
testimony of others on his behalf, it has been openly 
acknowledged that he is aware of what is required in the way 
of evidence and that nothing further is known to exist which 
would benefit his claim.  The Board is satisfied that 
adequate development has taken place and there is a sound 
evidentiary basis for resolution of the issues at present 
without detriment to the due process rights of the veteran.


Service Connection: General Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a chronic 
disorder, such as osteoarthritis or psychosis, is manifest to 
a compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

In addition, disability which is proximately due to or the 
result of a service connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310.

The Court has held that when aggravation of a veteran's non- 
service connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service connected.  See Allen v. Brown, 7 Vet. App. 439, 
446 (1995).  Establishing service connection on a secondary 
basis requires evidence sufficient to show: (1) that a 
current disability exits, and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service- 
connected disability.  Id.

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993); see also 
Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992);

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

And when the medical evidence is inadequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

I.  Post-traumatic stress disorder (PTSD)
Special Criteria

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Cohen v Brown, 10 Vet. App. 128, 138 
(1997).

The Board notes that the regulation pertaining to claims for 
service connection for PTSD have been revised in the 
relatively recent past.  For comparative purposes, it is 
noted that prior to March 7, 1997, governing regulations 
provided that service connection for PTSD required medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  And 
if the evidence otherwise establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f).

On June 18, 1999, and retroactive to March 7, 1997, the 
pertinent regulation was amended to read as follows: Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter, a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  

In any event, in adjudicating a claim for service connection 
for PTSD, VA is required to evaluate the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
requisite additional evidence may be obtained from sources 
other than the veteran's service records.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. 
Cir. 1997) (table).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
clarified the analysis to be followed in adjudicating a claim 
for service connection for PTSD.  The Court pointed out that 
the VA has adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
and 4.126. See 61 Fed. Reg. 52695-52702 (1996). Therefore, 
the Court took judicial notice of the effect of the shift in 
diagnostic criteria.  The major effect is that the criteria 
have changed from an objective ("would evoke ... in almost 
anyone") standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard.

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  
The question of whether a claimed stressor was severe enough 
to cause PTSD in a particular individual is now a clinical 
determination for the examining mental health professional.  
See Cohen, supra.

Nothing in Cohen, however, negates the need for a noncombat 
veteran to produce credible corroborating and supporting 
evidence of any claimed stressor used in supporting a 
diagnosis of post-traumatic stress disorder.  Id. at 20; 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  The 
corroboration may be by service records or other satisfactory 
evidence.  See Doran v. Brown, 6 Vet. App. 283, 289 (1994). 
[i.e., in Doran, a veteran's service records had been lost 
due to fire; however, his account of in-service stressors was 
corroborated by statements from fellow servicemen].

Whether a veteran has submitted sufficient corroborative 
evidence of the claimed in-service stressors is a factual 
determination.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002).  

In various judicial qualifications and discussions of that 
basic premise, the Court has rejected the notion that whether 
a veteran was actually with his unit at the time of a 
specific attack is required to verify that attack as a PTSD 
stressor; or that there be other corroboration of specific 
activities or even every detail of the personal participation 
in the identifying process.  See, i.e., Suozzi v. Brown, 10 
Vet. App. 307, 311 (1997).

Factual Background 

In essence, the veteran 's service records reflect that he 
was in Korea from January 11, 1967 to February 10, 1968, 
during which time he was assigned to the Co C, 67th 
Engineering (Construction) Battalion.  His DD 214 shows that 
he was a wheeled tractor operator and "schaper" operator; his 
201 file shows duty as a construction "mech" operator; as a 
tractor operator; and as a senior wheeled tractor operator.  
He was also stationed with another engineering (construction) 
unit for a time in Germany.  He had a certified 2 years, 4 
months and 27 days overseas, and earned the Marksman Badge 
(Rifle).

He alleges that he was on temporary duty (TDY) in Vietnam for 
the period from May through July 1967 on a special project to 
clear up a piece of land.  He said that this was located at a 
Republic Of Korea (ROC) Compound about an hour's flight from 
Saigon.  He claims that while in Vietnam, he experienced 
nightly mortar attacks and enemy fire.  During the day, when 
they were clearing the land, he states that they were 
subjected to sniper fire as well.  He reports that on June 1, 
1967, they were receiving enemy fire.  He was in a bunker 
with a Korean who was shot in the head when he looked over 
the sand bags.  He also asserts that while in Korea, he was 
involving in making roads by the demilitarized zone (DMZ) and 
during those times, he was also shot at.  He has reported 
other instances in the context of VA examinations and other 
communications, all of which are of record.

Of record is a detailed, lengthy report of the Annual History 
(during the pertinent period of time) for the 76th 
Engineering Battalion (Construction) as provided by 
USASCFROUR.  Therein, it is documented that the group had 
mission, location and significant combat activities including 
involvement of Company C.  It also documented an attack in 
August 1967 at Camp Liberty which was the documented primary 
base of Company C wherein the company received casualties as 
a result of the attacks.  

An additional service document was submitted which showed 
that in Korea, the veteran had been a munitions disposal 
technician, duties which included detection, identification, 
rendering safe, field evaluation and disposal of explosive 
ordnance including munitions which had been dropped, fired or 
placed in such a manner as to become hazardous to 
installation, personnel or material.  He was also a member of 
aircraft accident and broken arrow recovery unit.

In his Substantive Appeal, a VA Form 9, dated in March 2003, 
the veteran described his duties and experiences in Korea and 
Vietnam, providing some details he had not previously cited.

Written, detailed affidavits have been submitted by numerous 
members of the veteran's family, including his sister-in-law, 
mother, wife and son, all describing his behavior over the 
years.  Also of record are statements (and testimony) by a 
friend, BW who also served in Korea.  He has also recently 
submitted copies of photos during service, photos involving 
his various units, and documents relating to service duties, 
units, etc.; these are all in the file. 

The veteran is seen on a regular basis and has been evaluated 
extensively by various VA facilities and physicians.  He has 
had diagnoses of depression and dysthymia, but his primary 
diagnosis is PTSD which is thought to be due to his alleged 
in-service stressors.



Analysis

The veteran and numerous family members argue that he has had 
mental health issues related to service in Southeast Asia 
including assignment in Korea and TDY in Vietnam with a 
construction engineer battalion working heavy equipment, 
assigned to a combat engineer support battalion that came 
under heavy fire and experienced casualties on documented 
occasions while he was with the unit; he also apparently 
worked briefly as a munitions disposal technician and with an 
aircraft accident and broken arrow recovery unit, all of 
which positions had inordinate proximity to the rigors of 
combat and/or combat-compatible circumstances.  

The veteran has cited some specific instances of significant 
exposure to combat circumstances, and the official service 
documentation of record clearly confirms the presence of his 
unit in the circumstances he describes, and worse.  The Board 
finds his testimony in that regard to be entirely trustworthy 
and credible.
 
The clinical records show that numerous physicians including 
from VA have diagnosed the veteran's psychiatric disability 
as primarily being due to PTSD.  

In reviewing the overall evidence of record, the Board finds 
that the veteran's communications, including those in which 
he has delineated his Southeast Asia experiences, and data in 
support thereof, have been both entirely consistent and 
credible.  There is confirmation in service records that is 
certainly not inconsistent with and is, on retrospect, seen 
by the Board as entirely capable of corroborating his 
assertions in that regard.  

It is pivotal to note that it is upon these entirely credible 
assertions of stressors that VA and other psychiatric 
specialists have diagnosed PTSD and have attributed it to the 
veteran's Vietnam Era service.  While his official service 
documentations may not necessarily place him in "traditional" 
regimented combat structures, his jobs in construction, road 
building, and remarkably, explosive ordnance removal, both in 
Korea and in Vietnam on a period of TDY, were consistent with 
circumstances known to have existed at that time, and most 
certainly took him into harm's way.  His Company C unit was 
in an area quite closely combat related, often under fire, 
and certainly bore the deadly results of incoming ordnance 
causing grievous harm to personnel and property, and in 
intermediary care giving to those who had been injured on 
land.  It is noteworthy that he was documented to have served 
in areas at specific times when such combat-like situations 
often occurred, and that related stressors were not only 
entirely possible but often quite probable.  He states that 
these circumstances were of a certain nature which are 
entirely compatible with combat, and those which were not 
actual combat-related, were of significant trauma in his 
life; this is entirely credible.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is consistent 
with the circumstances, conditions, and hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
The Board appreciates the efforts made on the part of his 
family and friends to corroborate his behavior since service.  
All in all, the Board is convinced by the credible evidence 
of record that the veteran's service was, in part, consistent 
with combat, and as such, his own offering of stressors must 
be taken at their face value.  

In this case, the Board also finds the veteran's discussions 
in that regard to be entirely plausible; and his service 
records do not negate the allegations he has made with regard 
to locations, stressors, etc.

The veteran has been diagnosed with PTSD associated with his 
service experiences.  Since all criteria have been fulfilled, 
the Board concludes that the veteran's acquired psychiatric 
disorder, diagnosed as PTSD, is reasonably the result of his 
Vietnam Era service, and service connection is in order.  



Chronic Back, Right Hip and TMJ Disorders
Factual Background and Analysis

Service medical records show no incident(s) of back, hip or 
jaw injury or complaints.  A morning report was recently 
received which is dated in 1967; it lists the veteran's name 
but does not reflect an injury or the specifics of that for 
which he was seen.

Private clinical documentation refers to the veteran's first 
being seen in 1983 with back and right leg pain after doing 
cement work.  Various testing procedures confirmed a right-
sided far lateral disc rupture at L-5/S-1 as well as a 
bilateral pars defect at L-5.

The veteran's sister-in-law has recently provided a statement 
to the effect that he has experienced back problems which he 
attributed to service injury.  His mother has stated that 
after service, he complained of backaches. 

At the time the veteran filed for nonservice-connected 
pension benefits, he indicated that he had hurt his back at 
work in 1983 and had not worked regularly since that time.  

The veteran has been seen more recently by both private and 
VA physicians for care of his back and evaluation thereof.  
He has reported, including in a VA outpatient report dated in 
June 2000, that although he had no specific injury to his 
back in service, the vibration and pounding causing jolting 
of his back during the use of the heavy construction 
equipment caused his back to be injured.  He had worked with 
heavy equipment as a laborer before service and since service 
with his father in a cement pipe factory.  Diagnoses include 
spondylosis defect at L-5 and right L-5 root compression.  He 
has had ongoing back pain and numerous treatments.

Although the veteran's occupational experiences in service 
undoubtedly subjected him to the rigors of riding in a less 
than smooth vehicle, it is not shown that he injured his back 
in service or that he had any residuals of such an injury in 
or for many years after service.  In fact, it appears rather 
clear from the records that his primary back injury took 
place in 1983, many years after service separation.  The 
Board finds no convincing credible evidentiary basis to 
support a grant of service connection for any acquired back 
disorder.

Similarly, the veteran now complains of right hip pain.  He 
has clearly had right leg pain secondary to the back injury 
in 1983.  He has argued that the back problems caused his jaw 
problems, but the exact basis for such an assertion remains 
unclear.  Family members have noted that he has complained of 
right hip pain since service.  And a clinical report dated in 
January 2000 reports that he was having right hip problems at 
that time.

However, there is no objective documentation of any right hip 
or TMJ problem prior to 1989 at the earliest.  His clinical 
records show that in 1989 or 1990, he underwent treatment for 
a TMJ disorder.  That would have been about 20 years after 
service.

He has stated that his physician told him his TMJ disorder 
was the result of his low back problems; and that this had 
caused all of his teeth to be pulled, caused his headaches 
and caused his dizzy spells.  

VA outpatient records from January 2000 indicate that the TMJ 
problems have probably caused his dizziness and headaches, 
and that the TMJ problems had existed about 10 years.  That 
would isolate the TMJ problems as being first present in a 
time frame at least two decades after service separation and 
would be consistent with the earlier treatment reports.   

Whether the assertion that his back caused TMJ difficulties 
is in any way medically sound or even accurately reflective 
of what a physician may have told him, remains irrelevant to 
the case at hand since the back problem is not the result of 
service, so those problems otherwise attributed to a back 
problem may not be secondarily service-connected.  

And while we appreciate the opinions provided by the veteran 
and family members, none are trained in medicine or in a 
position to render sound medical judgments.  See Espiritu, 
op. cit.  


No credible medical opinion has been rendered to the effect 
that back, right hip or TMJ problems are the result of 
service and none may be so presumed to be due to service.  
And neither a right hip or TMJ disorder is due to anything 
else of service origin including any acquired back problems.  
Service connection is not in order for any of these 
disabilities.  A doubt is not raised and a predominance of 
the evidence is against a grant of service connection.


ORDER

Service connection for PTSD is granted.

Service connection for a chronic back, chronic right hip and 
TMJ disorders is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



